DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following title is suggested: --Furrow Opener of Wide Seed Row Planter--.  The invention is only ever described to plant seeds and not seedlings.

Claim Objections
Claims 1-14 are objected to because of the following informalities:
“Seedling” in the preamble of each claim and in line 7 of claims 7 and 12 should be --seed--, since the invention is only ever described to plant seeds and not seedlings.
“Of corresponding one” (claim 1, line 18) should be --of a corresponding one--.
Reference numeral “12” (claim 14, line 2) should be removed, in line with the rest of the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-2, 4-6, 9-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Frechtling (U.S. 2,196,857) in view of Szurpicki (U.S. 8,201,639), Toland (U.S. 2,864,298), Olsen (U.S. 2014/0166320), and Jones (U.S. 2012/0305275).
Regarding claim 1, Frechtling discloses (Fig. 1-2) a rotary wheel comprising a furrow opener shaft (20), the furrow opener shaft is fixedly connected with a plurality of furrow opening blades (23’) uniformly distributed on a circumferential surface of the furrow opener shaft, a main body of each of the furrow opening blades is formed by twisting (23) a substantially rectangular plate so that an extension direction of a first end face at a head end (24) of each of the furrow opening blades is perpendicular to a center line of the furrow opener shaft and an extension direction of a second end face at a tail end (25) of each of the furrow opening blades is in parallel with the center line of the furrow opener shaft, a bent tip is arranged at the tail end of each of the furrow opening blades, an included angle is formed between the bent tip and the tail end of a corresponding one furrow opening blade of the furrow opening blades, and the bent tip is bent towards a rotation direction of the corresponding one furrow opening blade (Col. 2, lines 17-20)
Frechtling does not disclose that a section shape of the bent tip is right triangle.  However, Szurpicki discloses (Fig. 2) ground working blades comprising bent tips (12) arranged at the tail ends of each blades, a section shape of each bent tip being right triangle.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the ground-piercing bent tips of Frechtling with any conventional blade shape known in the art to be suitable for a cutting action.  Thus, it would have been obvious to 
Frechtling does not disclose that two sides of each of the furrow opening blades are respectively and fixedly connected with a baffle.  However, Toland discloses (Fig. 1) a rotary hoe wheel (10) comprising ground-penetrating spikes (11), wherein two sides of each of the ground-penetrating spikes are respectively and fixedly connected with a baffle (annular ring 12), each baffle is in shape of a circular ring, and ground-penetrating tips of each spike extend beyond outer sides of the baffle.  Toland teaches that the annular ring is adapted to support the ground-penetrating spikes (Col. 1, lines 55-58).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide baffles on the rotary wheel of Frechtling, as taught by Toland.  Doing so would help support the blades under stress as they penetrate the ground.  In such a combination, the bent tips of Frechtling would naturally extend beyond outer sides of the baffles.
Frechtling does not disclose a frame with connecting plates arranged symmetrically at a lower portion of the frame for connecting to the furrow opener shaft.  However, Olsen discloses (Fig. 2-3) a tilling apparatus, comprising a frame (26), two connecting plates (28, 30) are arranged symmetrically at a lower portion of the frame, a ground-working tool shaft (32) is arranged between the two connecting plates, and the ground-working tool shaft passes through the two connecting plates perpendicularly to the two connecting plates and is respectively connected with the two connecting plates.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a frame and connecting plates, as taught by Olsen, in the rotary wheel of Frechtling in order to carry the furrow opener shaft for use in a field.
Frechtling does not disclose a power device or driving device.  However, Jones discloses (Fig. 4) a soil aerator comprising a frame (30), wherein a power device (72) is arranged at an upper portion of the 
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize a power device and drive device as taught by Jones in the combination above in order to drive the furrow opener shaft and blades during use.
Regarding claim 2, Szurpicki further discloses (Fig. 2) in the combination above that a hypotenuse of the bent tip is provided with a toothed6Art Unit: 4144 Examiner: Ian Alexander NormileSerial No.: 16/563,648Docket No.: 2897-042.UScutting edge part.  It would have been reasonable to one having ordinary skill in the art to arrange the combination above in this way.  
Furthermore, in the combination above, it would have been obvious to one having ordinary skill in the art to extend one right-angle side of the bent tip substantially parallel with the baffle as a matter of obvious design, since this would both extend the blade radially outward, as is a natural design choice, and since it would be desirable for the hypotenuse (the toothed cutting edge) to extend fully between the baffles.
Regarding claims 4 and 9, Frechtling further discloses (Fig. 1-2) in the combinations above that the included angle between the bent tip (25) and the tail end (23) of the corresponding one furrow opening blad
Regarding claims 5 and 10, Jones further discloses (Fig. 4) in the combinations above that the power device comprises a gearbox (72), the gearbox is connected with a power output shaft of a tractor ([0024], lines 3-4), the gearbox is connected with a power input sprocket through a first chain (76; [0024], lines 4-6), the power input sprocket is concentrically mounted on a countershaft (74), the countershaft is concentrically equipped with a small sprocket ([0024], lines 10-12), the small sprocket is connected with a large sprocket through a second chain (82; [0024], lines 10-12), and the large sprocket is concentrically mounted on the ground-working tool shaft (80).  It would have been reasonable to one having ordinary skill in the art to arrange the combinations above in this way.
In re Japiske, 86 USPQ 70).
Furthermore, Olsen further discloses (Fig. 5) the fastening of components on the ground-working tool shaft through the use of nuts (arranged opposite of bolts).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to use a conventional fastening element such as a nut, as taught by Olsen, to couple any components of the combinations above, such as the large sprocket to the furrow opener shaft.
Regarding claims 6 and 11, Olsen further discloses in the combinations above that the two ends of the furrow opener shaft are respectively connected with the two connecting plates through two bearing blocks ([0056], lines 2-6).  It would have been reasonable to one having ordinary skill in the art to arrange the combinations above in such a way.
Regarding claim 13, Frechtling further discloses (Fig. 1-2) in the combination above that the rectangular plate (23’) is twisted (23) to 90 degrees to form each of the furrow opening blades.
Regarding claim 14, one having ordinary skill in the art would readily recognize that extending the bent tips of the combination above too close to the outer sides of the baffle would limit the penetrating depth of the rotary wheel, and that extending the bent tips very far from the outer sides of the baffle would limit the baffle’s supporting effect.
Thus, It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the length of extension of the bent tips beyond the outer sides of the baffle of the combination above any necessary such that the blades are strongly supported and are able to penetrate the ground to a desired depth.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Frechtling in view of Szurpicki, Toland, Olsen, and Jones as applied to claims 1 and 2 above, and further in view of Carson (U.S. 2,596,527).
Frechtling in view of Szurpicki, Toland, Olsen, and Jones discloses the elements of claims 1 and 2 as described above, and Frechtling further discloses (Fig. 1-2) that two adjacent furrow opening blades are symmetrically distributed, but the combinations do not disclose that two adjacent furrow opening blades have opposite twisting directions.
However, Carson discloses (Fig. 1) a rotary hoe wheel of substantially similar structure to that of Frechtling, wherein two adjacent furrow opening blades (14) have opposite twisting directions.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide opposite twisting directions to adjacent blades of Frechtling, as taught by Carson.  One having ordinary skill in the art would recognize that any given blade can be twisted during manufacture in one of only two directions, and it would be obvious to try any regular twisting pattern that is known in the art, such as that taught by Carson.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Frechtling in view of Szurpicki, Toland, Olsen, and Jones as applied to claims 1 and 2 above, and further in view of Graham (U.S. 2012/0265410).
Frechtling in view of Szurpicki, Toland, Olsen, and Jones disclose the elements of claims 1 and 2 as described above, but does not disclose a seed box or guiding tube.
However, Graham discloses (Fig. 1) a row seeder, comprising a frame (10), wherein a seed box (14) is arranged at the upper portion of the frame, a seed guiding tube (24) is arranged below the seed box, the seed guiding tube is arranged below the frame, a lower end of the seed guiding tube is level with the ground surface, the tail end of the seed guiding tube is bent in a direction opposite to a direction of movement of the wide seedling row seeder.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a seed box and guide tube as taught by Graham in the combinations above so that seed may be planted in the ground worked by the combinations.  Furthermore, one having ordinary skill in the art would readily recognize that the maximum depth at which the combinations may penetrate the ground is defined by the baffles of the combinations reaching the ground surface.  Since a user would desire to work the soil at any depth of the possible range of depths, the lower end of the seed guiding tube, being level with the ground surface, would naturally be level with the lower edges of the baffle when the combinations are being used to plant at a maximum depth.  Furthermore, it would have been obvious to one having ordinary skill in the art to dispose the lower end of the guide tube at any height, as a matter of obvious design, such that seeds are dispensed close enough to the ground to be accurately placed, but far enough away that the guide tube is not soiled and worn through use.

Response to Arguments
Applicant's arguments filed 6/21/2021 have been fully considered but they are not persuasive.
Applicant claims that it was acknowledged in the previous Office Action that Frechtling is silent on “a bent tip is arranged at the tail end of each of the furrow opening blades, a section shape of the bent tip is right triangle, an included angle is formed between the bent tip and the tail end of a corresponding one furrow opening blade of the furrow opening blades, the bent tip is bent towards a rotation direction of the corresponding one furrow opening blade.”  However, as described in the prior Office Action, Frechtling does, in fact, disclose a bent tip arranged at the tail end of each furrow opening blade, an included angle formed between the bent tip and the tail end of a corresponding one furrow opening blade of the furrow opening blades, the bent tip bent towards a rotation direction of the corresponding one furrow opening blade.  The deficient feature of the bent tips is the triangular shape.  However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the bent tips of Frechtling with any conventional blade shape known in the art.  Szurpicki is relied upon simply for the conventional triangular section shape of a prominent part of its ground-engaging blade, which would be advantageous to use in the already-existing bent tips of Frechtling to provide a point for better cutting and penetration.
Applicant claims that, in Frechtling, a cutting edge of the cutting tool needs to be rounded and dulled to reduce chipping and prolong the service life.  While this may be one of many considerations one having ordinary skill in the art might make, this is not even mentioned in Frechtling and is not a necessary feature.  As described, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the bent tips of Frechtling with any conventional blade shape known in the art, each of which may provide their own advantages.
Applicant’s arguments with respect to the baffle (flange 71) of Alexandre (U.S. 3,216,508), relied upon in a prior Office Action, have been considered but are moot because the new ground of rejection does not rely on Alexandre for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671